Exhibit 10.4


[Form for Employees]


TRONC, INC.
2014 OMNIBUS INCENTIVE PLAN
STOCK OPTION AGREEMENT
THIS STOCK OPTION AGREEMENT (the “Agreement”) is made by and between tronc,
Inc., a Delaware corporation (the “Company”), and the employee whose name is set
forth below (the “Participant”), and is dated as of [DATE] (the “Date of
Grant”). Pursuant to this Agreement, the Company hereby grants to the
Participant an Option to purchase the number of shares of Common Stock (“Common
Stock”) of the Company as set forth below (the “Option”) at the Exercise Price
set forth below. The Option is subject to all of the terms and conditions set
forth in this Agreement as well as all of the terms and conditions of the tronc,
Inc. 2014 Omnibus Incentive Plan (as amended from time to time in accordance
with the terms thereof, the “Plan”), all of which are incorporated herein in
their entirety. Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan.
Participant:
[NAME]
Shares of Common Stock Subject to the Option:
[●]
Exercise Price:
$[●] (The exercise price is the closing price of a share of Common Stock
reported on NASDAQ on the Date of Grant.)
Expiration Date:
[7th anniversary of grant date]
 
 

1.Vesting Schedule. Provided that the Participant has not undergone a
termination of employment with the Company and its Affiliates prior to the
applicable Vesting Date, the Option shall vest and become exercisable as
follows:
Vesting Date
# of Shares
 
 



2.Exercise.
(a)Method of Exercise. The Option may be exercised by the Participant giving
notice to the Company or its designated agent in accordance with instructions
generally applicable to all holders of Options. The Option may be exercised only
in respect of whole shares of Common Stock. At the time of exercise, the
Participant must pay the aggregate Exercise Price for the portion of the Option
being exercised and any applicable withholding taxes or similar taxes, charges
or fees. The Participant may pay such amounts in cash, in shares of Common
Stock, or in any combination thereof. The Participant may also arrange for such
amounts to be paid through a broker-assisted exercise program established by the
Company or pursuant to any other mechanism or in any other manner







--------------------------------------------------------------------------------





and subject to such terms and conditions as may be permitted or approved by the
Committee. For the avoidance of doubt, the Participant must receive prior
written approval of the Committee to use any method for the payment of the tax
withholding other than in immediately available funds in U.S. dollars.
(b)    Tax Withholding. In connection with any exercise, the Participant will be
required to satisfy applicable withholding tax obligations as provided in
Section 17(c) of the Plan.
(c)    Compliance with Laws. The granting and exercising of the Option, and any
other obligations of the Company under this Agreement shall be subject to all
Applicable Laws and to such approvals by any regulatory or governmental agency
as may be required. The Committee, in its sole discretion, may postpone the
issuance or delivery of Common Stock hereunder as the Committee may consider
appropriate and may require the Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Common Stock hereunder in compliance with applicable
laws, rules, and regulations.
3.    Termination of Options.
(a)    Normal Termination Date. Unless earlier terminated pursuant to Section
3(b) or Section 4, the Option shall terminate at the expiration of the Option
Period.
(b)    Early Termination.
(i)    Death or Disability. Upon termination of employment of the Participant by
reason of death or Disability, all of the Option shall fully vest and remain
exercisable for one year following the Participant’s termination of employment,
but not later than the expiration of the Option Period.
(ii)    For Cause. Upon a termination of employment of the Participant for
Cause, all of the Option (whether vested or unvested) shall immediately be
cancelled and forfeited for no consideration.
(iii)    Any Other Reason. Upon termination of employment of the Participant for
any other reason (i.e., other than due to death, Disability or for Cause), the
unvested portion of an Option shall immediately be cancelled and forfeited for
no consideration, and the vested portion of such Option shall remain exercisable
for 90 days following termination of the Participant’s employment, but not later
than the expiration of the Option Period.
4.    Change in Control. Unless the Committee shall determine that the
Participant will receive an Alternative Award satisfying the conditions set
forth in the Plan, in the event of a Change in Control prior to the applicable
Vesting Date, each vested and unvested Option shall become fully and immediately
vested and, if so directed by the Committee, cancelled in exchange for a payment
equal to the excess, if any, of the price paid for a share of


2

--------------------------------------------------------------------------------





Common Stock in the transaction resulting in the Change in Control over the
applicable Exercise Price.
5.    General.
(a)    No Rights as Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any shares of Common Stock subject to the Option
unless and until such shares shall have been issued and delivered to the
Participant.
(b)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Option, the
Participant acknowledges: (i) that the Plan is discretionary in nature and may
be suspended or terminated by the Company at any time; (ii) that this Agreement
does not create any contractual or other right to receive future grants of
Options or any other Award; (iii) that participation in the Plan is voluntary;
(iv) that the value of the Option is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; and (v) that the future value of the Common Stock is
unknown and cannot be predicted with certainty.
(c)    No Rights to Continued Employment. Neither this Agreement nor any action
taken hereunder shall be construed as giving the Participant any right to be
retained in the employ of the Company or any of its Affiliates.
(d)    Delivery of Documents. The Participant agrees that the Company may
deliver by email all notices and documents relating to the Plan or this Option
(including, without limitation, a copy of the Plan) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission). The Participant also agrees that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it shall notify the Participant by email or such other reasonable
manner as then determined by the Company.
(e)    Confidentiality. The Participant acknowledges having read and understood
the Company’s policies on confidentiality as set forth in the Company’s Code of
Ethics and Business Conduct, the Employee Handbook and the Policy on Trading in
Securities (collectively, the “Confidentiality Policies”) and hereby agrees that
during the Participant’s employment with the Company and its Affiliates and any
time thereafter, the Participant will continue to abide by the terms of the
Confidentiality Policies, including with respect to any materials or information
received in connection with the Option.
(f)    Data Privacy Consent. As a condition of the grant of the Option, the
Participant consents to the collection, use and transfer of personal data as
described in this paragraph. The Participant understands that the Company and
its Affiliates hold certain personal information about the Participant,
including his or her name, home address and


3

--------------------------------------------------------------------------------





telephone number, date of birth, social security number, salary, nationality,
job title, ownership interests or directorships held in the Company or its
Affiliates, and details of all Awards awarded, cancelled, exercised, vested or
unvested (“Data”). The Participant further understands that the Company and its
Affiliates will transfer Data amongst themselves as necessary for the purposes
of implementation, administration and management of the Participant’s
participation in the Plan, and that the Company and any of its Affiliates may
each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.
(g)    Entire Agreement, etc. Except as otherwise provided by an applicable
employment agreement between the Participant and the Company or an Affiliate,
this Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations, and negotiations in respect
thereto. No change, modification, or waiver of any provision of this Agreement
shall be valid unless the same be in writing and signed by the Company. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Committee. A
waiver on one occasion shall not be deemed to be a waiver of the same or any
other breach on a future occasion.
(h)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
(i)    Acceptance of Agreement. The Participant has indicated his or her consent
and acknowledgment of the terms of this Agreement and the Plan by executing this
Agreement pursuant to the instructions provided to the Participant by or on
behalf of the Company. The Participant acknowledges receipt of the Plan, and as
an express condition to the grant of the Option under the Agreement, agrees to
be bound by the terms of both this Agreement and the Plan. The Participant and
the Company hereby expressly agree that the use of electronic media to indicate
confirmation, consent, signature, acceptance, agreement and delivery shall be
legally valid and have the same legal force and effect as if the Participant and
the Company executed this Agreement in paper form.


4